Citation Nr: 0838959	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-25 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's son-in-law
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
October 1945.  He died in September 2006, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Heart disability, diabetes, and herpes zoster were not 
manifested in service or for years thereafter, and has not 
been linked by competent evidence to service.  

2.  The evidence fails to show that the veteran's service 
connected disability, including a skin condition either 
caused or contributed to his death.

3.  At the time of his death, the veteran had been rated at 
100 percent for less than 10 years.

4.  The veteran was not service connected at 100 percent 
until 2001 and he was discharge from service in 1945.

5.  The veteran was not a prisoner of war.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e), 3.312, 3.313 (2007). 

2.  Criteria for an award of DIC benefits have not been met.  
38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. §§ 3.22, 
3.104, 3.105(e) (2007); 70 Fed. Reg. 72,211 (2005); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See Id.

It is noted that at the time of his death, the veteran was 
service connected for eczema (rated as 60 percent disabling), 
for a left knee disability (separate 10 percent ratings were 
assigned for instability of the left knee and for 
degenerative joint disease of the left knee), and for 
degenerative joint disease of the right knee (rated as 10 
percent disabling).  The veteran's disabilities combined to a 
70 percent rating; and the veteran was awarded a total 
disability rating based on individual unemployability (TDIU), 
which was made effective in August 2001.

The veteran died in September 2006; and his death certificate 
lists the cause of death as heart failure, with other 
conditions contributing to the cause of his death being 
diabetes mellitus, eczema, arthritis, and herpes zoster. 

The appellant provided compassionate testimony before the 
Board in September 2008.  She stated that she had met the 
veteran in 1978; and she went on to describe that prior to 
his death the veteran had eczema all over his body that 
caused constant itching.  She indicated that this impaired 
his sleep and she believes that the veteran's skin condition 
overly strained his heart.  The appellant stated that she 
took care of him until she required knee surgery at which 
point the veteran went into VA care for the five months 
before his death.  The appellant objected to the fact that 
the veteran had only been rated at 100 percent for 5 years, 
since she testified that the veteran's skin condition had 
existed for many years.  She also indicated that the veteran 
had had difficulty with blood pressure for a number of years, 
had undergone bypass surgery in 1989, and had subsequently 
had a pacemaker installed.  She also indicated that the 
veteran had had been on blood pressure medication since the 
late 1950s. 

The appellant's representative made the point at her Board 
hearing that the veteran's death certificate listed eczema 
and arthritis as contributing causes of his death and both 
eczema and arthritis were service connected.  He therefore 
suggested that on that basis a finding should be made that 
eczema and arthritis were contributing causes for VA purposes 
and service connection for the cause of the veteran's death 
should be granted.  However, for the reasons discussed below, 
the medical evidence of record does not support such a 
finding.

A treatment record from the time of the veteran's death 
indicates that the veteran was initially hospitalized in May 
2006 with an upper respiratory condition, but he never 
regained sufficient strength to return home.  In late August 
2006, the veteran was noted to be happy and joking and he 
reported having a good relationship with his family and with 
the hospital staff.  In September 2006, the month of his 
death, the veteran was still interacting with other veterans 
and participating in many activities, as it was noted he 
participated in a fishing trip and went to a "Festival of 
Nations."  In mid September, the veteran developed herpes 
zoster on the left side of his face and he was given oral 
medication which helped clear up the lesions, but the 
veteran's physical status began to decline at the same time, 
eventually resulting in his death. 

A medical opinion of record was requested in February 2007 as 
to whether it was as likely as not that the veteran's eczema 
contributed substantially or materially to his death, that it 
combined to cause his death or that it aided, or that it lent 
assistance to the production of his death.  A VA doctor 
indicated that the records from the time of the veteran's 
death were not available; but he stated that in general 
eczema would be unlikely to be involved in causing death.

In March 2007, the doctor was provided with the veteran's 
medical treatment records and with the veteran's death 
certificate.  The doctor noted that the veteran had been 
treated for a small skin tear on his hand and had felt 
itchiness of the skin a month or two prior to death; however, 
the doctor found that there was no evidence that eczema or 
herpes zoster, or any other skin condition, contributed in 
any fashion to the veteran's death.  The doctor acknowledged 
that these skin conditions are uncomfortable to experience, 
but he opined that they did not lend assistance to the 
veteran's death.

Private treatment records were obtained from the veteran's 
dermatologist covering treatment of the veteran's skin 
condition from 2002 until 2005.  A note from May 2007 was 
also included indicating that the appellant had contacted the 
doctor seeking a medical opinion that the veteran's eczema 
contributed to his death.  However, the nurse who took the 
call opined that eczema was not a contributing factor in 
heart failure, and she declined therefore to provide an 
opinion linking the veteran's skin condition to his death.  
The nurse did note that diabetes mellitus might have been a 
factor in heart failure and suggested that the appellant 
contact the veteran's primary care physician for an opinion.  
However, the Board notes that the veteran was not service 
connected for diabetes.  Likewise, the evidence does not 
reflect its presence until years after service, and no 
competent evidence links it to service.  

In June 2008, the veteran's claims file was reviewed by 
another VA doctor who found that the veteran developed herpes 
zoster and "super infection with methicillin resistant staph 
aureus;" which triggered a progressive decline resulting in 
his eventual death.  She stated that there was no evidence 
that the veteran was treated for his degenerative arthritis 
during his hospitalization and there was no complication or 
illness that aggravated his arthritis.  As such, she opined 
that the veteran's death was not caused by or a result of his 
degenerative arthritis of both knees.

The appellant's representative advanced an argument based on 
the language of 38 C.F.R. § 3.312(c)(4) suggesting that the 
veteran's skin was a "vital organ" and the skin disease was 
of a progressive and debilitating nature.  This is 
unpersuasive.  Skin may be considered to be an organ; 
however, the evidence fails to show that the veteran's skin 
condition was either progressive or debilitating in nature.  
The skin condition was severe as evidenced by the maximum 
schedular rating being assigned to it; but the disease had 
been fairly static in nature.  The veteran had been rated at 
the same level for his skin for approximately 5 years prior 
to his death; and he was hospitalized on account of a 
respiratory condition not as a result of his skin condition.  
Additionally, while the veteran's skin condition was 
burdensome and required treatment, it was not debilitating, 
as even in the last month of his life, the veteran was 
participating in social events (fishing, Festival of 
Nations).  

Significantly, each medical professional who has reviewed the 
circumstances surrounding the veteran's death has found that 
neither the veteran's skin condition nor his arthritis caused 
his death.  Therefore, the veteran's service-connected eczema 
and arthritis are not considered to have been contributing 
causes of the veteran's death for VA purposes.

While the appellant believes that the veteran's death was the 
result of his service-connected skin condition, she is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, her opinion is insufficient to link the 
veteran's death to his service-connected skin condition or 
arthritis.

The veteran had heart problems for years, but there is no 
medical indication that these problems stemmed from the 
veteran's time in service.  The appellant testified that the 
veteran started blood pressure medication in the late 1950s, 
but even if this is the case, it is still more than a decade 
removed from his time in service.

The veteran had honorable service in the United States 
military during World War II, and there is no doubt that the 
skin condition which he developed during this service for his 
country was serious and that it impacted him on a daily 
basis.  However, the medical evidence simply fails to show 
that the veteran's skin condition (or any other disability 
linked to service) either caused, or contributed to causing, 
his death.  As such, the criteria for service connection for 
the cause of the veteran's death have not been met, and the 
appellant's claim is therefore denied.



II. DIC Under 38 U.S.C.A. § 1318

Even if a veteran's service connected disability did not 
directly cause a veteran's death, VA will pay DIC benefits to 
the surviving spouse of a deceased veteran who was in receipt 
of, or entitled to receive compensation, at the time of his 
death for a service-connected disability that was rated 
totally disabling 1) if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; 2) if the disability was rated 
by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or 3) if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

At the time of his death in September 2006 the veteran was in 
receipt of a TDIU, which had been effective since August 
2001.  As such, the veteran had only been rated at 100 
percent for approximately five years.  Prior to August 2001, 
the veteran had been rated at 10 percent since 1949.

The appellant complained at her hearing before the Board that 
it was unfair that if a veteran was at 100 percent disabled 
for 5 years he did not qualify for DIC, but if he was 100 
percent for 10 years he would qualify.  The Board does not 
set policy, but rather applies the laws as they are enacted.  
The Board makes no statement as to the fairness of the 
regulations governing DIC; however, the law is very clear 
that a widow only qualifies for DIC if the deceased veteran 
was 100 percent service connected for at least 10 years 
before his death.  As the veteran was rated at 100 percent 
from August 2001 to September 2006, he fails to meet the 10 
year requirement for DIC.

The appellant argued in a July 2007 letter that she believed 
the veteran should have been rated higher than 10 percent 
much sooner than 2001, but that his doctor was unconcerned 
and that it was only after this doctor retired that the 
severity of the veteran's condition was noticed and 
appropriately compensated.  While this could be true, the 
fact remains that no claim for an increase was received 
earlier than August 2001, and no allegations have been raised 
that a clear and unmistakable error was made with regard to 
any of the veteran's rating decisions.

Additionally, while the appellant suggests that the veteran's 
heart condition was the result of his time in service, there 
is no evidence that the veteran ever filed a claim for a 
heart condition as a result of his time in service; and the 
appellant may not file a posthumous claim for the veteran as 
this would be considered to be a hypothetical entitlement, 
consideration of which is precluded.  See Rodriguez v. Peake, 
511 F.3d 1147 (Fed. Cir. 2008), 38 C.F.R. § 3.22.  

As such, the evidence remains plain on its face that the 
veteran was not rated at 100 percent for 10 years prior to 
his death.  The veteran became 100 percent service connected 
in 2001 and was discharged from service in 1945; and he was 
therefore not rated as 100 percent since his release from 
active duty.  Additionally, there is no evidence that the 
veteran was ever a prisoner of war.

The criteria for DIC under 38 U.S.C.A. § 1318 have not been 
met, and the appellant's claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, required notice was provided by letters 
dated in November 2006 and January 2008, which informed the 
appellant of all the elements required by the Pelegrini II 
Court as stated above, as well as informing her of the 
veteran's service-connected disabilities at the time of his 
death.

Private and VA treatment records have been obtained; as was 
the veteran's death certificate.  Additionally, several 
medical opinions were provided addressing the cause of the 
veteran's death.  The appellant also testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.

ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


